Citation Nr: 0331323	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including major depression, adjustment disorder, and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June, July and 
August 2000 by which the RO denied service connection for a 
psychiatric disability, including major depression, 
adjustment disorder, and PTSD. 


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a)(2003).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. §3.303(b).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f)(2003).  

The evidence of record includes a statement from the 
veteran's First Sergeant who served with the veteran in 
Vietnam.  This statement relates that the veteran was 
assigned guard duty at a bunker that was part of the base 
perimeter security, that he rode as armed security on re-
supply convoys and that the convoys were ambushed and 
encountered land mines.  The statement indicated that sniper 
fire, mortar fire, and tear gas attacks on the base were 
common and frequent.  It was noted that they did not know if 
these attacks constituted harassment, or were a prelude to an 
attack in force.  They experienced loss of life, wounded 
soldiers, and damage to weapons and vehicles.  The statement 
also noted that this caused incredible stress and that the 
veteran lived this experience.  The statement referenced the 
burning of body waste in 55-gallon drums with diesel fuel.  

Also included in the evidence are VA treatment records dated 
from January 2000 to December 2001 showing ongoing treatment 
for PTSD.  Among these records is a psychological assessment 
conducted in July 2000 by a certified counselor.  This 
assessment notes chief complaints of depression, 
irritability, sleep disturbance, nightmares, and 
concentration difficulties.  Three situations were noted to 
have produced trauma-related symptomatology.  The first and 
second situations related to reactions to concussions 
experienced by nearby explosions of enemy rockets and 
exploding friendly ordnance.  In these experiences the 
veteran had difficulty remembering parts of what happened 
immediately after the explosions.  The third experience was 
in handling decomposing bodies of enemy soldiers killed when 
the base camp was targeted to be overrun by the enemy in the 
1968 TET offensive.  The examiner reported that the veteran 
was positive for recurrent and intrusive thoughts, distress 
at exposure to events, acting or feeling as if an event is 
recurring, nightmares, and physiologic reactivity.  

A letter from P.B., M.D. dated in April 2000 relates the 
opinion that the veteran's chronic anxiety well predates the 
more recent episodes of severe depression and that is quite 
consistent with PTSD, and quite likely related to military 
service experiences.  By letter dated in March 2000, A.B., 
M.D. opines that the veteran's past history of service in 
Vietnam and his traumatic experiences there have played some 
role in the background in regard to the further psychiatric 
symptoms and problems that developed in later years.

Given the statement from the former First Sergeant tending to 
corroborate some of the proffered stressors, the medical 
evidence of an assessment of PTSD related to at least one of 
the stressors named by the former First Sergeant, and the 
opinions regarding the relationship between depression, PTSD 
and service, a VA examination to explore the nature and 
etiology of any present psychiatric disorder, including PTSD, 
is warranted.  This examination should consist of any 
necessary psychological testing with a view towards 
determining whether the veteran presently has a psychiatric 
disorder to include PTSD in accordance with the criteria set 
out under DSM-IV.  

In addition, the evidence in the record suggests the 
existence of outstanding and potentially pertinent medical 
records.  In this regard, the veteran testified at the RO 
hearing that he was treated for PTSD before 1996 by his 
family physician.  In November 1999, the veteran filed a VA 
Form 21-4142 indicating that he had been treated by P.B., 
M.D. beginning in 1978.  It is not clear from the claims file 
that the RO attempted to obtain the records as far back as 
1978.  Further, the records presently associated with the 
claims file do not date back to 1978.  The veteran also 
testified regarding receipt of Social Security Disability and 
by letter dated in August 1999 indicated that he was on 
Social Security Disability.  The record does not suggest that 
these records were requested.  Consequently, efforts should 
be made to have the veteran further identify the records held 
by the family physician and to obtain any records that have 
not already associated with the record. 

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board notes 
that the RO sent the veteran a letter explaining the new VCAA 
requirements, including the evidence needed to substantiate a 
claim of service connection generally, and the obligations of 
VA and the veteran with respect to production of evidence.  
This letter provided the veteran a 60-day period in which to 
respond.  

A United States Court of Appeals for the Federal Circuit 
Court decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  Thus, in issuing notices under 38 U.S.C.A. 
§ 5103(a) the RO should ensure that the statutory one-year 
period is permitted for response.  Although the Board 
recognizes that the veteran actually was provided a year from 
the date of the letter, the RO should nevertheless take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a notice for additional evidence under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should again ask the veteran 
to identify any additional stressors he 
is contending resulted in his PTSD.  The 
veteran should be asked to provide 
additional detail as to the circumstances 
surrounding his proffered stressors, 
including dates, names of individuals 
involved, and unit(s) of assignment of 
those involved.  Thereafter, the RO 
should attempt to obtain from the U.S. 
Armed Services Center for Research of 
Unit Records or National Archives or 
service department the operational 
lessons learned and/or morning reports 
that might be used to verify any 
stressors identified.

3.  The RO should ask the veteran to 
identify any healthcare provider who 
treated him before 1996 for psychiatric 
problems including PTSD.  The RO should 
attempt to obtain any identified records 
and record all such attempts in the 
claims file.  

4.  The RO should obtain from the Social 
Security Administration any pertinent 
records associated with the award for 
Social Security disability benefits as 
well as any supporting medical 
documentation.

5.  After the above-requested development 
is completed, the RO should schedule the 
veteran for a VA psychological testing 
and psychiatric examination to determine 
the nature and etiology of any existing 
psychiatric disorder including especially 
PTSD.  The examiner should review the 
claims folder and a copy of this remand 
before examining the veteran, paying 
particular attention to the psychological 
assessment conducted by a VA certified 
counselor in July 2000.  Having reviewed 
the claims file, the examiner should 
obtain a history from the veteran that 
includes a description of the alleged 
stressor(s).  The psychological testing 
should be conducted with a view towards 
determining whether the veteran has a 
psychiatric disorder, especially PTSD.  
The examiner should make a medical 
assessment as to any relationship between 
the identified stressor(s) and any PTSD 
found.  The examiner should identify any 
existing psychiatric symptoms and 
indicate how, if at all, the symptoms are 
related to any psychiatric disorder and 
to any diagnosed PTSD.  The examiner 
should then render an opinion as to 
whether the DSM-IV criteria for a 
diagnosis of PTSD or any other 
psychiatric disorder are met.  The 
medical probabilities that any diagnosed 
psychiatric disorder is related to 
military service should be set forth.  
The examiner should resolve any conflicts 
between the examiner's conclusions 
regarding a diagnosis and those reported 
in the record.  The resulting examination 
report should explain how the examiner 
reached his/her conclusions.

6.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

